Citation Nr: 1714022	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  10-31 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 29, 2008 for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1984 to February 1988 and received a bad conduct discharge awarded by a special court martial.  The Veteran served on active duty in the Army National Guard from March 2003 to January 2004 and received an honorable discharge.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2008, the RO granted service connection for a depressive disorder as secondary to service-connected mechanical low back strain with L5 S1 herniation and assigned the depressive disorder an initial 30 percent rating with an April 29, 2008 effective date.  That rating decision also granted a TDIU effective April 29, 2008 (when the Veteran first met the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a) (2016)).

In a July 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  In October 2011, the Veteran withdrew the request for a hearing.  

In March 2015 and May 2016, the Board remanded the case for further development including referral to the director of Compensation Service for an initial determination as to entitlement to extra-schedular ratings for TDIU.  See 38 C.F.R. § 3.321 (b) (2016).  Pursuant to the Board remands, the RO referred the claim for TDIU to the Director of Compensation and Pension for consideration of extra-schedular rating.  Accordingly, the Board finds that the VA has substantially complied with the March 2015 and May 2016 Board remands.  See 38 U.S.C.A. § 5103A (b); Stegall v. West, 11 Vet. App.268, 271 (1998).




FINDING OF FACT

Prior to April 29, 2008, the evidence is at least in equipoise as to whether the Veteran was unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU effective November 13, 2006 have been met. 38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

A. Duty to Notify and Assist

Considering the favorable outcome detailed below as to the grant of entitlement to a TDIU prior to April 29, 2008, VA's fulfillment of its duties to notify and assist with respect to this claim need not be addressed.

B. Earlier Effective Date

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  See Dalton v. Nicholson, 21 Vet. App.23 (2007).  Under 38 U.S.C. § 5110 (a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(2) provides an exception to this general rule:  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

A schedular TDIU may be assigned where the schedular rating is less than total and it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability rated at least 60 percent or multiple service-connected disabilities with a combined rating of at least 70 percent (with at least one of those disabilities rated at least 40 percent).  See 38 C.F.R. § 4.16 (a) (2016).  With regard to the proper effective date for an award of a TDIU, a request for TDIU is not a separate claim for benefits, but it is instead an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App.447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted. Id. at 455.

Here, the combined evaluation for service connected disabilities was 50 percent prior to April 29, 2008.  As such, the Veteran did not meet the threshold requirement for a schedular TDIU during the period on appeal.  See 38 C.F.R. § 4.16 (a).  When the percentage requirements of 38 C.F.R. § 4.16 (a) are not met, entitlement to a TDIU on an extra-schedular basis may still be granted.  See 38 C.F.R. § 4.16 (b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").  In this regard, the Board notes that neither the RO nor the Board is authorized to assign an extra-schedular TDIU in the first instance under 38 C.F.R. § 4.16 (b).  See Wages v. McDonald, 27 Vet. App.233 (2015).  Rather, the regulation requires that, in cases of veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16 (a), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extra-schedular basis.  See 38 C.F.R. § 4.16 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 

C. Analysis

From March 2003 to January 2004, the Veteran worked in the U.S. Army as a Network Switching Systems Operator/Maintainer.  The Veteran obtained his high school diploma or an equivalent.  

In December 2003, the Veteran submitted an application for low back disability.  In February 2004, the Veteran was afforded a VA examination for his disability.  The examiner noted that the Veteran was currently employed and was able to maintain his daily activities.  The Veteran's gait was normal.  The Veteran's forward flexion was 65/90 degrees; extension was diminished to 18 degrees; left and right lateral flexions were 30/30 degrees; left and right lateral rotations were 20/45 and 45/45, respectively.  The Veteran had daily flare ups with severity around 9/10.  Based on the VA examination, the RO granted Veteran's application for benefits.  The examiner diagnosed the Veteran with herniated disc disease.  

VA outpatient treatment records in July 2006 show that the Veteran was serving in the National Guard but obtained physician's notes requesting excusal from physical fitness testing.  The Veteran sought treatment at a private hospital in October 2006 for an episode of acute back pain.  He continued to receive on-going VA treatment at a pain clinic and private primary, orthopedic, and neurologist's care that included injections and opioid medication but no surgical intervention.  

On November 13, 2006, the RO received the Veteran's claim for a TDIU.  The Veteran stated that his service connected disabilities had caused him to become unemployable.  He reported full time employment as a delivery driver until October 2006 when he received short term disability benefits from his employer.  In support of his claim, the Veteran submitted lay statements and private physician's records.  In correspondence in January 2007, a senior officer in the Florida National Guard reported that the Veteran was unemployed and requested that VA grant temporary benefits while undergoing treatment to improve his function. 

In June 2007, the Veteran was afforded a VA examination.  The examiner noted that the Veteran was unemployed and on long term disability because of his back injury.  The Veteran reported seven episodes of incapacitating low back pain in the last year requiring one to two days of bed rest each and four emergency room visits for pain intervention.  The Veteran was on hydrocodone, soma, morphine, and valium.  The medications did not provide the Veteran much relief.  The examiner noted that the Veteran had difficulty traversing 50 feet without complaining about low back pain.  Forward flexion was 20/90 degrees; side bending was 10/30 for left and right; rotation was 0/30 for left and right; and extension was 0/30 with severe paraspinal muscle spasm in the lower lumbar region.  The x-ray showed early narrowing in the L5-S1 disc space on the lateral projection.  There was no acute fracture or dislocation.  The Veteran was diagnosed with lumbar degenerative disc disease without significant radiculopathy and severe mechanical low back pain.  After reviewing the Veteran's claims file and other examinations, the examiner noted that the Veteran was "unemployable in any capacity."  

In July 2007, the RO denied a TDIU claim because the Veteran's service connected disabilities of low back strain, rated as 40 percent disabling, and sciatica, rated as 20 percent disabling, did not meet the statutory criteria.  The RO declined to refer the claim for extra-schedular consideration because it determined that the record did not show that the Veteran was unemployable.  The RO did not address the June 2007 examiner's finding of unemployability. 

In July 2007, the Veteran applied for disability benefits from the Social Security Administration (SSA).  The RO received records of treatment and examination considered by SSA which showed continued treatment for low back pain.  The records did not contain an adjudicative decision or any comment regarding employability.  In August 2007, a VA clinician noted the Veteran's report that he was no longer in the Army National Guard.  In October 2007, a clinician noted that the Veteran was prescribed morphine for control of back pain.  In March 2008, a VA physician noted that the chronic back pain and narcotic medication prevented a return to work as a truck driver.  In correspondence in June 2008, a private family practice physician noted that the Veteran was diagnosed with depression related to back pain that affected his ability to work. 

On August 28, 2008, the Veteran underwent a series of examinations for the low back, neurological complications, and mental health.  Regarding the lumbar spine, a VA physician noted that the Veteran was unable to perform his occupational duties requiring lifting and carrying and experienced pain and decreased mobility.  The physician noted severe limitations in performing household chores, shopping and traveling.  The Veteran continued to be prescribed morphine for pain.  A psychologist diagnosed depression caused in part by low back pain, unemployment, family illnesses, and financial distress. 

As noted above, in September 2008, the RO granted service connection for a depressive disorder as secondary to service connected mechanical low back strain and assigned the depressive disorder an initial 30 percent rating, effective April 29, 2008, the date of receipt of a claim for service connection for depression.  That rating decision also granted a TDIU rating effective April 29, 2008 (when the Veteran first met the criteria for a TDIU rating under 38 C.F.R. § 4.16(a) (2016)).

In August 2008, the Veteran expressed timely disagreement with the effective date for a TDIU.  The RO issued a statement of the case in May 2010.  In July 2010, the Veteran filed a VA Form 9 Appeal.  In March 2015 and May 2016, the Board remanded the Veteran's TDIU claim so that it could be referred to the Director of Compensation Service for extra-schedular consideration.  Citing the totality of the evidence but specifically the February 2004 and June 2007 VA examination results, the Director of Compensation Service found entitlement to a TDIU was not warranted.  The Director noted, "VA examinations from February 2004 indicated the Veteran experiencing low back pain with sciatica and able to maintain activities of daily life. In June 2007, the Veteran asserted that he stopped working as a driver for FedEx due to low back pain. Activities of daily living were impacted for physical activity such as bending, lifting increasing pain levels."  The Director also noted, "The Veteran has not been shown to be unemployable under any circumstances. The medical evidence indicates that physical and sedentary occupational activity is moderately mildly impacted.  However, the Director did not address the Veteran's job experience, level of education, use of narcotic medication, or the June 2007 VA examiner's notation that  "the patient's current existing back condition would make this patient unemployable in any capacity."  

Although the Board may not in the first instance award a TDIU on an extra-schedular basis, the Board is not bound by an adverse determination by the Director of Compensation Service regarding extra-schedular entitlement to a TDIU.  The Court has determined that the Director of Compensation Service's decision is in essence a decision by the Agency of Original Jurisdiction (AOJ) and is no different than a RO's decision in terms of its effect on the Board's jurisdiction and standard of review.  See Wages, 27 Vet. App. at 233.  Accordingly, the Board must determine whether the evidence supports a finding that the Veteran was entitled to TDIU under 38 C.F.R. § 4.16 (b) prior to April 29, 2008.

Resolving all doubt in favor of the Veteran, the Board finds that a TDIU on an extra-schedular basis is warranted, effective November 13, 2006, the date of receipt of the claim for this benefit.  At that time, the Veteran had been placed on a short term disability status from his job as a delivery truck driver because of his service connected low back and sciatica disabilities, both arising from the same fall while on active duty in 2003.   The Veteran's employment was eventually terminated with long term disability benefits.  Although he applied for disability benefits from SSA, the record does not show whether those benefits were granted.  Several medical practitioners prior to April 2008 noted that the Veteran could not return to his previous occupation but did not address a less physically demanding type of employment.   Nevertheless, the Veteran noted in several written statements that he had problems performing the daily functions of life.  On multiple occasions, the Veteran visited the emergency room and consulted surgeons regarding his back issues.  The Board places additional probative weight on the opinion of the VA examiner in June 2007 who found that the Veteran was not employable.  His concurrent evaluation included reports of long term care and narcotic medication for pain that would impair even sedentary forms of employment.   Further, within a few months after April 2008, a VA examiner found that activities such as chores, shopping, and traveling were severely impaired because of the low back disability.  

Considering all the lay and medical evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an effective date for an extra-schedular TDIU of November 13, 2006, the date of receipt of the claim, is warranted.  38 C.F.R. §§ 3.400 (o)(1), 4.16 (2016).


ORDER

An effective date for a TDIU of November 13, 2006 is granted.  



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


